              Case 2:21-cr-00021-RSM Document 18 Filed 04/22/21 Page 1 of 2




 1                                                    The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                        NO. CR21-021 RSM
10
11                             Plaintiff,
                                                       ORDER CONTINUING TRIAL
12                        v.
13
      ERIC JEFFREY HOGAN,
14
15                             Defendant.
16
17
18         THIS COURT has considered the facts and circumstances contained in the parties’
19 Stipulated Motion to Continue Trial. Based on those facts and circumstances, which are
20 incorporated herein by reference and adopted as findings of fact, the parties’ Motion is
21 GRANTED.
22         THE COURT finds that a failure to grant an extension would deny counsel the
23 reasonable time necessary for effective preparation, taking into account the exercise of due
24 diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv) and would result in a
25 miscarriage of justice, 18 U.S.C. § 3161(h)(7)(B)(i). THE COURT also finds that this case
26 is sufficiently complex that it is unreasonable to expect adequate preparation for pretrial
27 proceedings or for the trial itself within the time limits established by this section, 18 U.S.C.
28 § 3161(h)(7)(B)(ii). THE COURT also finds that the ends of justice will be served by
     ORDER CONTINUING TRIAL                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Hogan, CR21-021 RSM                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-cr-00021-RSM Document 18 Filed 04/22/21 Page 2 of 2




 1 ordering a continuance in this case, that a continuance is necessary to ensure adequate time
 2 for effective case preparation, and that these factors outweigh the best interest of the public
 3 and the defendants in a speedy trial.
 4         Accordingly, THE COURT ORDERS that the trial date be continued to October 18,
 5 2021 and the deadline for pretrial motions to September 3, 2021, and that the period of time
 6 from the date of this Order until the new trial date of October 18, 2021, shall be excludable
 7 time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).
 8
 9         DATED this 22nd day of April, 2021.
10
11
12
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
13
14
     Presented by:
15
16 /s/ Laura Harmon
   LAURA HARMON
17 Special Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28
     ORDER CONTINUING TRIAL                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Hogan, CR21-021 RSM                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
